{¶ 1} This cause came on for further consideration upon the filing on December 5, 2007, of a petition for reinstatement by respondent, Richard Evan Wolfson, Attorney Registration No. 0041470. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The board filed its final report in this court on June 25, 2008, recommending that respondent be reinstated to the practice of law in Ohio. No objections to the final report were filed. Upon consideration thereof,
{¶ 2} It is ordered by this court that the petition for reinstatement of respondent is granted and that respondent, Richard Evan Wolfson, last known address in Portsmouth, Ohio, is reinstated to the practice of law in Ohio and placed on monitored probation for a period of two years in accordance with Gov.Bar R. V(9).
{¶ 3} It is further ordered that on or before thirty days from the date of this order, relator will file the name of an attorney who will monitor respondent during the probation. It is further ordered that at the end of the probationary period, relator will file a report with this court indicating whether respondent has complied with the terms of probation including monitoring.
{¶ 4} It is further ordered by the court that respondent be taxed the costs of these proceedings in the amount of $1,455.31, less the deposit of $500.00, for a total balance due of $955.31 payable, by certified check or money order, by respondent on or before ninety days from the date of this order. If costs are not paid on or before 90 days from the date of this order, interest at the rate of 10% per annum will accrue until costs are paid in full. It is further ordered that if costs are not paid in full on or before 90 days from the date of this order, respondent may be found in contempt and suspended until all costs and accrued interest are paid in full.
{¶ 5} It is further ordered, sua sponte, by the court that within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. YIII(7)(F). It is further ordered, sua sponte, by the court that if, *1218after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.
{¶ 6} It is further ordered that at the end of the probationary period respondent may apply for termination of probation. It is further ordered that respondent’s probation will not be terminated until (1) respondent files an application for termination of probation in accordance with Gov.Bar R. V(9)(D), (2) relator files a report with the Clerk of the Supreme Court indicating that respondent has complied with the terms and conditions of probation during the probationary period, (3) respondent complies with this order and all other orders issued by this court, (4) respondent complies with the Rules for the Government of the Bar of Ohio, and (5) this court issues an order terminating respondent’s probation.
{¶ 7} It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
{¶ 8} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 9} For earlier case, see Ohio State Bar Assn. v. Wolfson, 102 Ohio St.3d 405, 2004-Ohio-3480, 811 N.E.2d 1113.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.